DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… transmitting a random access channel (RACH) preamble in response to the determination of the beam failure; 
 	receiving a RACH response from the scheduling entity; and
 	transmitting a radio resource control (RRC) connection request to the scheduling entity, wherein the RRC connection request indicates that the RACH preamble comprises a beam failure recovery request.… in combination with other limitations recited as specified in claims 1, 8.

Claims 16-25 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

 	receiving, from the UE, the BFRR in a RACH procedure utilizing the assigned RACH resource;
receiving, in the RACH procedure, a cell radio network temporary identity (C- RNTD) from the UE; and 
confirming the C-RNTI received from the UE corresponds to a C-RNTI stored in the scheduling entity.… in combination with other limitations recited as specified in claims 16, 21.

 	The first closest prior art Agiwal et al (USPN 2018/0317264) discloses a system and method for a UE to perform random access procedure as part of beam failure recovery. However, Agiwal fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Babaei et al (USPN 2020/0344723) discloses a system and method to enable a UE to perform contention free random access in response to beam failure detection.  However, Babaei fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THAI NGUYEN/Primary Examiner, Art Unit 2469